 Case: 1:19-cv-02170 Document #: 408-1 Filed: 09/13/19 Page 1 of 4 PageID #:12941




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS




 IN RE: ETHIOPIAN AIRLINES                          Case No. 1:19-cv-2170 (Consolidated)

 FLIGHT ET 302 CRASH                                District Judge: Hon. Jorge L. Alonso

                                                    Magistrate Judge: M. David Weisman


THIS DOCUMENT RELATES TO ALL CASES:

       ORDER APPOINTING PLAINTIFFS’ ORGANIZATIONAL STRUCTURE

       This Court, having reviewed the Joint Motion for Appointment of Plaintiffs’

Organizational Structure and carefully considered the matter, hereby appoints the following.

       1.      Lead Counsel shall be Robert Clifford of the Clifford Law Offices. The Lead

Counsel’s responsibilities shall include: working with Plaintiffs’ Executive Committee (“PEC”)

Co-Chairs to coordinate the responsibilities of the PEC and Plaintiffs’ Steering Committee

(“PSC”), receiving and distributing promptly to counsel for non-PEC and non-PSC Plaintiffs all

relevant notices and other documents from the Court or from other parties, submitting to the Court

and distributing to Defendant any notices or other documents, establishing and maintaining a

depository for all documents produced by Defendants, keeping minutes or transcripts of these

meetings, appearing at periodic court noticed status conferences, performing other necessary

administrative or logistic functions, and carrying out any other duty as the Court may order.

       2.      The first of the two PEC Co-Chair positions shall be Steven Marks of Podhurst

Orseck, P.A. It shall be his responsibility to primarily supervise and handle the legal issues arising

in this matter, including: (i) advancing the common interests of the Plaintiffs in the prosecution

of liability and legal issues on damages in the actions against Defendants and any other parties
 Case: 1:19-cv-02170 Document #: 408-1 Filed: 09/13/19 Page 2 of 4 PageID #:12942




hereafter joined or added as Defendants; (ii) briefing and arguing motions and appearing at all

pretrial proceedings on behalf of Plaintiffs and opposing all motions of parties whose interests are

adverse to Plaintiffs; (iii) preparing and directing legal research and memoranda on issues of law

that arise in this lawsuit; and (iv) performing such other duties and functions as this Court may

direct.

          3.   The second of the two PEC Co-Chair positions shall be Justin T. Green of Kreindler

& Kreindler LLP (co-counseled with Powers, Rogers & Smith).. It shall be his responsibility to

primarily supervise and direct issues relating to discovery in this matter, including: (i) supervising

the discovery proceedings including the depositions of witnesses, preparation of written

interrogatories, requests for production of documents, requests for admission, and other discovery

requests; (ii) initiating motions to compel discovery or for the preservation of evidence; and (iii)

performing such other duties and functions as this Court may direct.

          4.   The Executive Committee shall include the Clifford Law Offices (Robert A.

Clifford, Kevin P. Durkin, Tracy A. Brammeier, and John V. Kalantzis), Podhurst Orseck P.A.

(Steven C. Marks, Ricardo M. Martinez-Cid, and Kristina M. Infante), and Kreindler & Kreindler

LLP (Justin T. Green, Brian J. Alexander, Daniel O. Rose, Anthony Tarricone Megan Benett and

Erin Applebaum). The Court will consider the appointment of additional members of the

Executive Committee once the Plaintiffs have reported to the Court on their proposal for such

appointments. The appointment of the Plaintiffs’ Executive Committee is of a personal nature.

The above appointees may not be substituted by other attorneys, including other attorneys from

the appointees’ law firm, without court approval.

          5.   Tracy A. Brammeier is appointed as plaintiffs’ Liaison Counsel.                    Her

responsibilities shall include facilitating communications between the plaintiffs and defendants




                                                  2
 Case: 1:19-cv-02170 Document #: 408-1 Filed: 09/13/19 Page 3 of 4 PageID #:12943




and between the plaintiffs and the Court. She will be responsible for making filings on behalf of

the plaintiffs’ committees with the Court and will otherwise serve as the primary point of contact

for plaintiffs in the case. She will also manage the finances for the plaintiffs’ committees and carry

out other responsibilities assigned to her by the plaintiffs’ committees.

       6.      The Plaintiffs’ Executive Committee shall prepare liability fact stipulations,

discovery requests, and other documents on behalf of all Plaintiffs. The Lead Counsel and Co-

Chairs of the PEC may designate and assign such duties and responsibilities as they shall deem

necessary for the preparation of these cases for trial. PEC members may designate other counsel

to conduct discovery if they are absent and counsel for Defendants will be advised of the names

of such authorized counsel.

       7.      All liability discovery shall be done in a coordinated and consolidated basis by the

PEC. All final decisions as to the prosecution of the case shall be made by the Lead Counsel and

the two Co-Chairs with the advice and consent of the PEC. The decisions of the PEC will bind all

Plaintiffs’ counsel in this case as if those actions or non-actions had been undertaken by Plaintiffs’

counsel, with leave to file application with the Court at any time for good cause shown why

Plaintiffs’ counsel should not be bound by a particular action or non-action of the PEC.

       8.      The Court will defer appointment of the members of a Plaintiffs’ Steering

Committee until after Plaintiffs have had the opportunity to confer and report back to the Court

with suggested members.

       9.      Any appointed Plaintiffs’ Steering Committee shall be composed of interested

Plaintiffs’ counsel with aviation experience and cases. The PSC may be called upon by the Lead

Counsel and Co-Chairs on an as-needed basis to assist in the prosecution of the case.




                                                  3
 Case: 1:19-cv-02170 Document #: 408-1 Filed: 09/13/19 Page 4 of 4 PageID #:12944




        10.     The Lead Counsel and Co-Chairs shall determine jointly the amount necessary to

be funded in order to prosecute the case and shall have the right to seek contribution from all

plaintiffs’ counsel to prosecute the case. All contributed funds shall be collected in the trust account

of Clifford Law Offices, P.C.



DONE AND ORDERED in Chambers, Chicago, Illinois, this _____ day of __________, 2019.




                                                        ____________________________________
                                                        JORGE L. ALONSO
                                                        UNITED STATES DISTRICT JUDGE

Copies furnished to all counsel of record




                                                   4
